Order entered January 15, 2015




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-14-01544-CV

                                TRAVIS WICKES, Appellant

                                             V.

                               STEPHANIE WICKES, Appellee

                     On Appeal from the 219th Judicial District Court
                                  Collin County, Texas
                         Trial Court Cause No. 219-54063-2014

                                         ORDER
       We GRANT appellant’s January 12, 2015 motion for an extension of time to file a brief

TO THE EXTENT that appellant shall file a brief by FEBRUARY 11, 2015. We caution

appellant that no further extension of time will be granted in this accelerated appeal absent

extraordinary circumstances.


                                                    /s/   ELIZABETH LANG-MIERS
                                                          JUSTICE